  Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 1 of 12 PageID #:1793



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



UNITED FIRE & CASUALTY
COMPANY,

                       Plaintiff,

             v.

PRATE ROOFING &
INSTALLATIONS, LLC, an
Illinois corporation; ALL
SEASONS ROOFING, INC., a
Tennessee corporation; and
DEVON BANK, as the
Independent Administrator of
the Estate of CARLOS NOE
PERMODO AYALA, Deceased,
                                           Case No. 17 C 8793
                      Defendants.
                                           Judge Harry D. Leinenweber

PRATE ROOFING &
INSTALLATIONS, LLC,

     Counter/Cross-Plaintiff,

             v.

UNITED FIRE & CASUALTY
COMPANY, and ALL SEASONS
ROOFING, INC.,

    Counter/Cross-Defendants,


                      MEMORANDUM OPINION AND ORDER

      This    insurance    coverage     dispute    has   resulted    in   Cross

 Motions for Summary Judgment. The coverage issue involves a

 policy issued by United Fire & Casualty (“United Fire”) to the
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 2 of 12 PageID #:1793




Defendant All Seasons Roofing, Inc. (“All Seasons”), in which

Prate Roofing & Installations, LLC (“Prate”) was named as an

additional insured, and the coverage question arises out of an

underlying negligence action involving the death of an employee

of 21st Century Roofing, LLC (“21st Century”), a subcontractor

of All Seasons.       The negligence action named All Seasons and

Prate as Defendants. For the reasons stated herein, Prate’s

Motion for Summary Judgment (Dkt. No. 60) is granted, and United

Fire’s Motion for Summary Judgment (Dkt. No. 53) is denied. All

Seasons’s Motion for Summary Judgment (Dkt. No. 56) is denied as

moot.

                              I.   BACKGROUND

     The underlying contractual relations at issue in this case

are somewhat complex.       A firm named Sparrow Hawk, LLC (“Sparrow

Hawk”) owned two buildings in Waukegan, Illinois.               Sparrow Hawk

contracted with All Seasons to inspect these buildings. Upon

inspection All Seasons found evidence of hail damage to the

roofs. All Seasons, which was not a licensed roofer in Illinois,

arranged with Prate to serve as general contractor for the work

and in turn Prate was to issue a subcontract to All Seasons to

perform the work.      However, because All Seasons was not licensed

in Illinois, it subcontracted with 21st Century to perform the

actual work, even though as it turned out, 21st Century was also


                                    - 2 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 3 of 12 PageID #:1793




not licensed in Illinois (a fact that does not seem to have any

bearing on the outcome of these Motions).

       In any event, while 21st Century was performing the contract

work on the site, one of its employees fell to his death through

a roof skylight. The death gave rise to the underlying negligence

and wrongful death lawsuit against All Seasons and Prate. See

Devon Bank v. Prate Roofing & Installations, LLC et al., No. 17-

cv-03940 (N.D. Ill). Prate tendered its defense of this lawsuit

to United Fire, who rejected the tender, and then filed this

suit     against     Prate     for     declaratory       judgment.       Prate

counterclaimed for declaratory judgment that United Fire had an

obligation to defend it.

       United Fire, on behalf of its named insured, All Seasons,

settled with the plaintiff in the underlying action for the sum

of $1,000,000, which was United Fire’s policy limit. All Seasons

then successfully petitioned the Illinois Circuit Court, under

the Illinois Contribution Among Joint Tortfeasors Act (740 ILCS

100/2), for a finding that the settlement was in good faith,

thus barring Prate from seeking contribution.             The issue in this

case is whether the United Fire policy with All Seasons requires

United Fire to defend Prate.

       The underlying Amended Complaint alleges that Prate was

guilty of the following specific “careless and negligence acts


                                     - 3 -
    Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 4 of 12 PageID #:1793




and/or omissions”: failure to make a reasonable inspection of

the     premises      and   the    work    being       done;    improper    operating,

management, maintenance and control of the premises; failure to

supervise       the    work   being       done;       failure   to   schedule   and/or

coordinate the work of the contractors and/or subcontractors;

and failure to stop the decedent’s work or otherwise prevent him

from working in unsafe conditions. The Amended Complaint also

alleges that All Seasons committed one or more of 19 specific

acts or omissions, which included the same four that were charged

to Prate.       Each of these specific allegations against Prate and

All Seasons is prefaced by the boilerplate language “by and

through their agents, servants, and employees.”

        Prate’s sub-contract with All Seasons provided that All

Seasons would provide “Certificates of insurance . . . meeting

owners’ and Prate’s requirements . . ..” A purchase order issued

by Prate to All Seasons provided the following: “Prate Roofing

&     Installations         must   receive        a    certificate     of    insurance

(evidencing equal or higher limits carried by Prate Roofing &

Installations LLC) before any subcontractor will be allowed on

the job site.         Prate Roofing & Installation, LLC must be listed

as an additional insured.” United Fire issued a certificate of

insurance dated October 17, 2016, naming Prate Roofing as an

additional insured on the United Fire policy. However, the


                                           - 4 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 5 of 12 PageID #:1793




certificate also states that it was issued “as a matter of

information only and confers no rights upon the certificate

holder” and that the “certificate does not affirmatively or

negatively amend, extend or alter the coverage afforded by the

policies . . ..”      The United Fire policy issued to All Seasons

contained    what    is   referred    to     as   “a   vicarious    liability

endorsement,” which limits liability to a contractor who is an

additional insured under an agreement, but only “with respect to

[its] liability for ‘bodily injury’ . . . which may be imputed

to that person or organization directly arising out of:               1. Your

acts or omissions; or 2. The acts or omissions of those acting

on your behalf; 3. The performance of your ongoing operations

for the additional insured.” (United Fire Policy, Section II,

Para. 5a, Ex. C to Dkt. No. 55.)

     It is United Fire’s position that it does not owe Prate a

defense to the underlying law suit because of this vicarious

liability endorsement. It contends that the relationship between

Prate and All Seasons was that of contractor and independent

contractor, so that the negligence of All Seasons and 21st

Century cannot be imputed to Prate, i.e., there is no vicarious

liability. United Fire cites Carney v. Union Pacific P. Co., 77

N.E.3d 1 (Ill. 2016), in which the Illinois Supreme Court adopted

the rules annunciated by the Restatement (Second) of Torts


                                     - 5 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 6 of 12 PageID #:1793




regarding    tort   liability     under     construction    contracts.      The

Restatement provides that an independent contractor such as

Prate is not liable for the torts of its contractee.                       Also,

United Fire contends that Prate is judicially estopped from

arguing otherwise because Prate filed a counterclaim against All

Seasons for contribution under the Illinois Contribution Among

Joint Tortfeasors Act, 740 ILCS 100/1 et seq., which it claims

constitutes a judicial admission that the relationship was one

of contractor-independent contractor and not one of principal

and agent. United Fire also argues that, since All Seasons

settled with the plaintiff in the underlying suit, if Prate was

in fact an agent of All Seasons, the settlement of the principal

releases the agent, so Prate would have no further liability.

     Prate, in response, cites Pekin Ins. Co. v. Centex Homes,

72 N.E.3d 831 (Ill. App. Ct. 2017), appeal denied, 84 N.E.3d 364

(Ill.   2017),    which   followed     and   interpreted     Carney.       Pekin

articulates the well-known proposition that an insurer’s duty to

defend is broader then its duty to indemnify and a court must

compare the allegations in the underlying complaint to the policy

language    to   determine     coverage.     Pekin,    72   N.E.3d    at    839

(citations omitted). An insurer cannot refuse to defend unless

it is clear from the face of the complaint that the facts alleged

do not bring the case within or potentially within the policy


                                    - 6 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 7 of 12 PageID #:1793




language. Id. Here, according to Prate, the Complaint alleges

that both Prate and All Seasons, “by and through [their] agents,

servants, and employees” committed certain negligence acts or

omissions, allegations that clearly bring the Complaint within

the vicarious liability endorsement. It also responds to United

Fire’s claim of judicial admission of lack of agency, by pointing

out that United Fire’s refusal to defend it left it in a catch

twenty-two position: that it was forced by United Fire to pursue

both possible outcomes, that it was an independent contractor,

or it was an agent.

                             II.    DISCUSSION

     United Fire’s case relies on its argument that the All

Seasons was an independent contractor with Prate and therefore

Prate could not be vicariously liable for its negligence.                Thus,

United Fire does not have an obligation to defend Prate because

of the provision of its policy that excludes the obligation to

defend where the contractor, seeking coverage, is independently

liable based on its own negligence and not vicariously liable

for the negligence of the contractee. The law involved in making

this determination, according to the Illinois Supreme Court,

comes from Section 409 of the Restatement (Second) of Torts:

one who employs an independent contractor is not liable for the

harm caused by the latter’s acts or omissions. See Carney, 77

                                    - 7 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 8 of 12 PageID #:1793




N.E.3d at 7. The reason is that the independent contractor

renders service according to the will of the person for whom the

work is being done only as to the results of the work and not as

to the means by which it is accomplished. The test of the

relationship is the right to control.            Because the hiring entity

has no control over the details and methods of the independent

contractor’s work, it is not in a good position to prevent

negligent performance.

      Section 414 of the Restatement operates as an exception to

Section 409:     liability may be imposed upon a hiring entity, if

that entity retains the control of any part of the work and an

injury is caused by his failure to exercise that control with

reasonable care. Carney, 77 N.E.3d at 22. However, Section 414

only provides a basis for the imposition of direct liability to

the   hiring   entity   because    such     an   entity   is   not   typically

answerable for the independent contractor’s negligence.                This is

the rub because, as pointed out in comment a to Section 414, a

hiring entity who retains control over the operative detail of

any part of the work, may be subject to liability under the laws

of agency for the negligence of the employees of the contractor,

i.e., vicarious liability may be imposed on the hiring entity

for the negligence of the employees of its contractor if it had




                                    - 8 -
 Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 9 of 12 PageID #:1793




control over them. See id. at 9; Restatement (Second) of Torts

§ 414, cmt. a, at 387 (1965).

     Upon review of the briefing, the Court must agree with

Prate. United Fire’s arguments are based on what it can perceive

as the expected outcome when the case finally concludes:                               that

Prate’s       relationship      with   All   Seasons         was    in   fact    one     of

independent contract, or that Prate was released from liability

based    on     the    underlying      plaintiff       releasing         All    Seasons.

However, an insurer’s duty to defend is broader than its duty to

indemnify.       Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607

N.E.2d 1204, 1220 (Ill. 1992). An insurer may not justifiably

refuse to defend an action against its insured unless it is clear

from the face of the complaint that the facts set forth in that

document do not bring the underlying case within or potentially

within    the    insured’s      policy    coverage,          even   if    the    factual

allegations       of     the    complaint       are    “groundless,            false    or

fraudulent.”       General Agents Ins. Co. of Am. v. Midwest Sporting

Goods Co., 828 N.E.2d 1092, 1098 (Ill. 2005).

        The    question    of    coverage    is       what    is    written      in     the

complaint,       not     what   the    record     might        ultimately        reveal.

Moreover, the language is to be liberally construed in favor of

the insured.          Pekin, 72 N.E.3d at 839.          If the complaint can be

read to charge Prate with vicarious liability, then Prate is an


                                        - 9 -
Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 10 of 12 PageID #:1793




additional insured and United Fire must defend it.                    Whether

United Fire must indemnify Prate is another issue which, at this

state of the litigation we do not reach. If, as alleged in United

Fire’s brief, Prate is entitled to be dismissed on the basis of

the plaintiff releasing All Seasons, its defense should be no

problem, and a motion to dismiss brought on Prate’s behalf would

be all that is required.

     The duty to defend based on vicarious liability relies on

two components:     the named insured must be potentially negligent

and there must be a potential for holding the additional insured

vicariously liable for that negligence.           Here the first point is

clearly made:    the underlying complaint alleges that All Seasons

committed one or more of 19 alleged acts of negligence or

omission, which include the specific acts of negligence which

the complaint charges which fulfills the second point.

     Prate relies on Illinois Appellate Court opinions Pekin

Insurance Company v. Centex Homes, 72 N.E.3d 831 (Ill. App. Ct.

2017), and Pekin Insurance Company v. Lexington Station, LLC, 84

N.E.3d 554 (Ill. App. Ct. 2017), which both apply Carney v. Union

Pacific. These two cases concern language that was determined to

allege vicarious liability and is very similar to that in the

underlying tort and wrongful death claim in this case. The

similarities in the boilerplate language at issue in this case


                                   - 10 -
Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 11 of 12 PageID #:1793




and in the Illinois court precedent are apparent:               “individually

and through its agents, servants and employees” (this case), and

“individually      and    through     their     agents    servants     and/or

employees”    (Pekin     Insurance    Company    v.    Centex    Homes),   and

“through its agents, improperly, operated, managed, maintained

and controlled the premise” and “failed to supervise the work

being done” (Pekin Insurance Company v. Lexington Station). And

as   the   Court   has   previously   noted,     the   allegations    in   the

Complaint are to be liberally construed in favor of the insured.

      Therefore, under Illinois law, as a result of the pleadings

in the underlying litigation, the Court declares that United

Fire under its policy issued to All Season has an obligation to

defend Prate in the underlying litigation.

      All Seasons also moved for summary judgment, arguing that

if the Court held that United Fire had no duty to defend Prate,

Prate failed to state a claim of breach of contract against All

Seasons. Because the Court found that United Fire has a duty to

defend, All Seasons’s motion is moot. All Seasons’s Motion for

Summary Judgment is therefore denied.

                            III.     CONCLUSION

      For the reasons stated herein, Prate’s Motion for Summary

Judgment (Dkt. No. 60) is granted, and United Fire’s Motion for




                                    - 11 -
Case: 1:17-cv-08793 Document #: 82 Filed: 07/29/19 Page 12 of 12 PageID #:1793




Summary Judgment (Dkt. No. 53) is denied. All Seasons’s Motion

for Summary Judgment (Dkt. No. 56) is denied as moot.



IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court

Dated: 7/29/19




                                   - 12 -
